UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1871


In Re:   SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                Petitioner.




     On Petition for Writ of Mandamus.      (5:97-cr-00001-RLV)


Submitted:   March 16, 2010                  Decided:   April 7, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean Lamont Dudley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Sean Lamont Dudley has petitioned this court for a

writ of mandamus.               In his petition, Dudley asks this court to:

(i)     order         the     district       court        to    “adjudicate          the     matters

currently         stalled       on     its     docket;”         (ii)       recall    its     mandate

affirming        the        district       court’s       judgment;         or   (iii)       give    sua

sponte consideration to whether the district court had authority

to    accept      his       guilty     plea     under         Fed.    R.    Crim.      P.   11(b)(3)

(requiring        a    district        court      to     determine         whether     there       is   a

factual basis for a guilty plea).

                 To    obtain       mandamus        relief,      a     petitioner         must     show

that:

       (1) he has a clear and indisputable right to the
       relief sought; (2) the responding party has a clear
       duty to do the specific act requested; (3) the act
       requested is an official act or duty; (4) there are no
       other adequate means to attain the relief he desires;
       and (5) the issuance of the writ will effect right and
       justice in the circumstances.

In    re    Braxton,         258    F.3d     250,       261    (4th    Cir.     2001)       (internal

quotation        marks        and    citation       omitted).              We   have    considered

Dudley’s petition and the district court docket sheet and find

that       the    district          court    has        recently       disposed      of      Dudley’s

“stalled” motions.                 We further conclude that Dudley’s remaining

requests         for    relief        do    not     meet       the    exacting       requirements

necessary for the issuance of a writ of mandamus.                                    Accordingly,

although we grant leave to proceed in forma pauperis and grant

                                                    2
Dudley’s motion to supplement his mandamus petition, we deny the

mandamus petition.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                          PETITION DENIED




                                      3